[DO NOT PUBLISH]




                  IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                            FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                              ________________________   ELEVENTH CIRCUIT
                                                            MARCH 19, 2008
                                                          THOMAS K. KAHN
                                    No. 07-13176
                                                               CLERK
                              ________________________

                         D. C. Docket No. 05-03248-CV-TCB-1

NATIONWIDE-SOUTHEAST, INC.,

                                                              Plaintiff-Appellant,

                                            versus

AMERICAN INTERSTATE INSURANCE CO.,

                                                              Defendant-Appellee.


                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                     (March 19, 2008)

Before HULL and WILSON, Circuit Judges, and EDENFIELD,* District Judge.

PER CURIAM:

       *
        Honorable B. Avant Edenfield, United States District Judge for the Southern District of
Georgia, sitting by designation.
      After review and oral argument, we affirm the district court’s June 18, 2007

order granting summary judgment to defendant American Interstate Insurance Co.

(“American Interstate”). Nationwide-Southeast’s (“Nationwide”) claims are barred

by the doctrine of res judicata, as they were compulsory counterclaims in

American Interstate’s 2004 state action to recover premiums. See Johnson v. First

Carolina Fin. Corp., 200 Ga. App. 340, 341, 408 S.E.2d 151, 153 (1991) (finding

that res judicata bars the filing of claims which should have been pled as

compulsory counterclaims in a prior suit). The claims brought by Nationwide in

this action are “logically related” to the claims asserted in American Interstate’s

2004 action, and arise out of the same “transaction or occurrence.” See P & J

Truck Lines, Inc. v. Canal Ins. Co., 148 Ga. App. 3, 4, 251 S.E.2d 72, 73 (1978);

Ga. Code Ann. § 9-11-13(a) (providing that a counterclaim is compulsory “if it

arises out of the transaction or occurrence that is the subject matter of the opposing

party’s claim. . . .”); Allstate Ins. Co. v. Welch, 259 Ga. App. 71, 73, 576 S.E.2d

57, 59 (2003) (“Any claim that is logically related to another claim that is being

sued on is properly the basis for a compulsory counterclaim.”).

      AFFIRMED.




                                           2